                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

DANNY LEE CREAMER,           )         CIVIL NO. 16-00648 HG-KJM
                             )
           Plaintiff,        )
                             )
      vs.                    )
                             )
 COUNTY OF KAUAI,            )
                             )
           Defendant.        )
_____________________________)
   ORDER GRANTING DEFENDANT COUNTY OF KAUAI’S MOTION TO DISMISS
        PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF No. 52)


     Pro se Plaintiff Danny Lee Creamer, a former police officer

with the Kauai Police Department, filed a Second Amended

Complaint following the Court’s dismissal of both Plaintiff’s

original Complaint and his First Amended Complaint.

     The Second Amended Complaint again alleges that Plaintiff

was discriminated against on the basis of his race, color, age,

and disability.    The allegations in the Second Amended Complaint

are insufficient to state a claim upon which relief may be

granted.

     Defendant County of Kauai’s Motion to Dismiss Plaintiff’s

Second Amended Complaint (ECF No. 52) is GRANTED.


                          PROCEDURAL HISTORY


     On December 6, 2016, Plaintiff Danny Lee Creamer filed a

COMPLAINT FOR EMPLOYMENT DISCRIMINATION.       (ECF No. 1).

     On June 1, 2017, Defendants filed a Motion to Dismiss

                                   1
Plaintiff’s Complaint.    (ECF No. 13).

       On November 30, 2017, the Court issue an Order dismissing

Plaintiff’s Complaint with leave to amend.      (ECF No. 25).

       On February 2, 2018, Plaintiff filed an Amended Complaint

which also included in its title: “MEMORANDUM IN SUPPORT OF

PLAINTIFF’S MOTION FOR LEAVE TO FILE AMEMDED COMPLAINT FOR (ECF

NO. 13)” and “MOTION FOR LEAVE TO AMEND COMPLAINT”.       (ECF No.

31).    The Court construed Plaintiff’s filing as a First Amended

Complaint.

       On February 20, 2018, Defendants filed a Motion to Dismiss

Plaintiff’s First Amended Complaint.      (ECF No. 37).

       On March 8, 2018, Plaintiff filed a pleading bearing the

captions “PLAINTIFF’S PLEAD FOR AN EXTENSION TO FILE OPPOSITION

TO THE MOTION TO DISMISS (ECF NO. 13)” and “MOTION FOR AN

EXTENSION TO COMPLETE OPPOSITION TO THE MOTION TO DISMISS BY

DEFENDANTS.”    (ECF No. 39).   The Court construed Plaintiff’s

filing as a request for an extension of time to file his

Opposition.

       On March 16, 2018, the Court granted Plaintiff’s first

request for an extension of time to file his opposition.        (ECF

No. 40).

       On April 9, 2018, Plaintiff again filed a pleading bearing

the captions “PLAINTIFF’S PLEAD FOR AN EXTENSION TO FILE

OPPOSITION TO THE MOTION TO DISMISS (ECF NO. 13)” and “MOTION FOR

AN EXTENSION TO COMPLETE OPPOSITION TO THE MOTION TO DISMISS BY

DEFENDANTS.”    (ECF No. 41).   Once more, the Court construed

                                   2
Plaintiff’s filing as a request for an extension of time to file

his Opposition.

       On April 13, 2018, the Court granted Plaintiff’s second

request for an extension of time to file his opposition.      (ECF

No. 42).

       On June 1, 2018, Plaintiff filed his Opposition.   (ECF No.

43).

       On June 13, 2018, Defendants filed a Reply.   (ECF No. 44).

       On July 18, 2018, the Court issued an ORDER GRANTING

DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

WITH LEAVE TO AMEND.    (ECF No. 48).   The Court dismissed all

claims and permitted Plaintiff leave to amend as to his claims

against only Defendant County of Kauai.     (Id.)

       On September 4, 2018, Plaintiff filed a document entitled,

“COMPLAINT FILED ON DECEMBER 6, 2016 REVISED SEPTEMBER 4, 2018.”

(ECF No. 51).    The Court construes the filing as Plaintiff’s

Second Amended Complaint.

       On September 10, 2018, Defendant filed DEFENDANT COUNTY OF

KAUAI’S MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT.

(ECF No. 52).

       On September 11, 2018, the Court issued a briefing schedule

on Defendant County of Kauai’s Motion to Dismiss.     (ECF No. 53).

The deadline for Plaintiff to respond was set for Friday,

September 28, 2018.    (ECF No. 53).

       On September 27, 2018, Plaintiff filed a MOTION FOR AN

EXTENSION TO COMPLETE OPPOSITION TO THE MOTION TO DISMISSAL BY

                                  3
DEFENDANTS FOR PLAINTIFF’S SECOND AMENDED COMPLAINT.      (ECF No.

54).

       On September 28, 2018, the Court granted Plaintiff’s request

for an extension of time.    (ECF No. 55).    The Court extended

Plaintiff’s deadline to file an Opposition until Thursday,

November 1, 2018.

       Plaintiff failed to file a Opposition to Defendant County of

Kauai’s Motion to Dismiss his Second Amended Complaint.


                         STANDARD OF REVIEW


       A court must dismiss a complaint as a matter of law pursuant

to Federal Rule of Civil Procedure 12(b)(6) where it fails “to

state a claim upon which relief can be granted.”      Rule (8)(a)(2)

of the Federal Rules of Civil Procedure requires “a short and

plain statement of the claim showing that the pleader is entitled

to relief.”    When considering a Rule 12(b)(6) motion to dismiss,

the Court must presume all allegations of material fact to be

true and draw all reasonable inferences in favor of the non-

moving party.    Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir.

1998).    Conclusory allegations of law and unwarranted inferences

are insufficient to defeat a motion to dismiss.      Id. at 699.     The

Court need not accept as true allegations that contradict matters

properly subject to judicial notice or allegations contradicting

the exhibits attached to the complaint.      Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

       In Bell Atl. Corp. v. Twombly, the United States Supreme

                                  4
Court addressed the pleading standards under the Federal Rules of

Civil Procedure in the anti-trust context.     550 U.S. 544 (2007).

The Supreme Court stated that Rule 8 of the Federal Rules of

Civil Procedure “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action,” and

that “[f]actual allegations must be enough to raise a right to

relief above the speculative level.”   Id. at 555.

     Most recently, in Ashcroft v. Iqbal, the Supreme Court

clarified that the principles announced in Twombly are applicable

in all civil cases.   129 S.Ct. 1937 (2009).   The Court stated

that “the pleading standard Rule 8 announces does not require

‘detailed factual allegations,’ but it demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”    Id.

at 1949 (citing Twombly, 550 U.S. at 555).     To survive a motion

to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on

its face.   Id. (quoting Twombly, 550 U.S. at 570).    A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.    Id. (citing

Twombly, 550 U.S. at 556).   The plausibility standard is not akin

to a “probability requirement,” but it asks for more than a sheer

possibility that a defendant has acted unlawfully.    Id. (quoting

Twombly, 550 U.S. at 556).   Where a complaint pleads facts that

are “merely consistent with” a defendant’s liability, it “stops

short of the line between possibility and plausibility of

                                 5
‘entitlement to relief.’”    Id. (quoting Twombly, 550 U.S.

at 557).

     The complaint “must contain sufficient allegations of

underlying facts to give fair notice and to enable the opposing

party to defend itself effectively” and “must plausibly suggest

an entitlement to relief, such that it is not unfair to require

the opposing party to be subjected to the expense of discovery

and continued litigation.”   AE ex rel. Hernandez v. Cnty of

Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (internal quotations

omitted).


                              ANALYSIS


A.   Plaintiff’s Pro Se Status

     The Court construes Plaintiff’s pro se pleadings liberally.

Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987).

     The United States Supreme Court has instructed the federal

courts to liberally construe the “inartful pleading” of pro se

litigants.   Id. (citing Boag v. MacDougall, 454 U.S. 364, 365

(1982) (per curiam)).


B.   Plaintiff’s Second Amended Complaint Fails To State A Claim
     Pursuant To Fed. R. Civ. P. 12(b)(6)


     Allegations in a complaint may not simply recite the

elements of a cause of action, but the complaint must contain

sufficient allegations of underlying facts to give fair notice

and to enable the opposing party to defend itself effectively.


                                  6
Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).    Factual

allegations taken as true must plausibly suggest an entitlement

to relief.    Id.

       Even liberally construed, Plaintiff's Second Amended

Complaint fails to state a claim upon which relief may be

granted.

       During the almost two years this case has been before the

Court, the Court has exhaustively explained the deficiencies in

Plaintiff’s prior pleadings.

       On November 30, 2017, the Court reviewed Plaintiff’s

Complaint.    The Court issued an ORDER GRANTING COUNTY OF KAUAI,

SCOTT BREDE, IN HIS OFFICIAL CAPACITY, AND ROY ASHER, IN HIS

OFFICIAL CAPACITY’S MOTION TO DISMISS COMPLAINT WITH LEAVE TO

AMEND.    (ECF No. 25).   The Court identified the legal errors and

the factual allegations that were deficient.    The Court provided

Plaintiff with leave to amend his Complaint to address the issues

identified by the Court.

       In his First Amended Complaint filed on February 2, 2018

(ECF No. 31), Plaintiff did not cure the deficiencies outlined by

the Court.

       On July 8, 2018, the Court again exhaustively explained the

deficiencies in Plaintiff’s First Amended Complaint.    The Court

issued an ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

PLAINTIFF’S FIRST AMENDED COMPLAINT WITH LEAVE TO AMEND (ECF No.

48).

       On September 4, 2018, Plaintiff filed his Second Amended

                                   7
Complaint.    (ECF No. 51).   Plaintiff’s Second Amended Complaint

fails to cure the deficiencies explained by the Court in its two

prior orders dismissing his complaints.

       First, Plaintiff’s conclusory allegations that he was

discriminated against on the basis of disability are insufficient

to state a claim pursuant to the Americans With Disabilities Act.

Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).

       Second, Plaintiff’s Second Amended Complaint lacks

sufficient detail and specificity to support an Age

Discrimination in Employment Act.      Diaz v. Eagle Produce Ltd.

P'ship, 521 F.3d 1201, 1207 (9th Cir. 2008).

       Third, Plaintiff’s race discrimination claim pursuant to

Title VII of the Civil Rights Act is also not sufficiently pled.

Plaintiff’s Second Amended Complaint consists of only labels and

conclusions, and a formulaic recitation of the elements of his

cause of action for disparate treatment.      Twombly, 550 U.S. at

555.

       Fourth, Plaintiff’s Second Amended Complaint is completely

lacking in particularity with respect to Plaintiff’s hostile work

environment claim.    There are almost no dates or locations of the

alleged events, and no details as to severity, duration,

intensity, or pervasive nature of these alleged incidents.

       Fifth, there are insufficient facts to determine the timing

of Plaintiff’s protected activities for purposes of his

retaliation claim.    Plaintiff has failed to sufficiently allege a


                                   8
causal link between his alleged protected activities and his

alleged adverse employment action.

     Plaintiff’s Second Amended Complaint (ECF No. 51) is

DISMISSED.

     Defendant County of Kauai’s Motion to Dismiss Plaintiff’s

Second Amended Complaint (ECF No. 52) is GRANTED.


C.   Leave To Amend Would Be Futile


     Plaintiff has been given numerous extensions of time both to

file amended complaints and to respond to the motions to dismiss:

     (1)   Plaintiff was provided with THREE extensions of time to

           oppose the Defendants’ first motion to dismiss.   (ECF

           No. 21).

     (2)   Plaintiff was provided an extension of time to file his

           First Amended Complaint.   (ECF No. 30).

     (3)   Plaintiff was provided TWO extensions of time to file

           his Opposition to Defendants’ second motion to dismiss.

           (ECF No. 42).

     (4)   Plaintiff was provided with another extension of time

           to file his Opposition to the current Motion.   (ECF No.

           55).

     Despite the numerous extension of time, Plaintiff failed to

file an Opposition to the Defendant County of Kauai’s current

motion to dismiss.




                                 9
     The case was filed nearly two years ago on December 6, 2016.

Plaintiff has not been diligent in his pursuit of the case and he

has regularly failed to comply with Court orders.

     Plaintiff has already amended his complaint twice.   Further

amendment is not permitted as it is apparent that leave to amend

would be futile and would be prejudicial to the Defendant.   Allen

v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990).


                           CONCLUSION


     Plaintiff’s Second Amended Complaint (ECF No. 51) is

DISMISSED.

     Defendant County of Kauai’s Motion to Dismiss Plaintiff’s

Second Amended Complaint (ECF No. 52) is GRANTED.

     No further leave to amend is permitted as it would be

futile.

     The Clerk of Court is ORDERED to CLOSE THE CASE.

     IT IS SO ORDERED.

     DATED:    Honolulu, Hawaii, November 5, 2018.




Danny Lee Creamer v. County of Kauai, Civ No. 16-00648 HG-KJM;
ORDER GRANTING DEFENDANT COUNTY OF KAUAI’S MOTION TO DISMISS
PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF No. 52)
                                10
